In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00390-CV
IN RE CARROLL INDEPENDENT                §   Original Proceeding
SCHOOL DISTRICT BOARD OF
TRUSTEES; MICHELLE MOORE, IN HER
CAPACITY AS TRUSTEE AND                  §   153rd District Court of Tarrant
PRESIDENT OF THE CARROLL                     County, Texas
INDEPENDENT SCHOOL DISTRICT
BOARD OF TRUSTEES; SHERI MILLS, IN       §   Trial Court No. 153-319405-20
HER CAPACITY AS TRUSTEE OF THE
CARROLL INDEPENDENT SCHOOL
DISTRICT BOARD OF TRUSTEES; AND          §   October 14, 2021
TODD CARLTON, IN HIS CAPACITY AS
TRUSTEE OF THE CARROLL
INDEPENDENT SCHOOL DISTRICT              §   Memorandum Opinion by Justice
BOARD OF TRUSTEES, Relators                  Birdwell

                                   JUDGMENT

      This court has considered relators’ petition for writ of mandamus and holds

that the petition should be dismissed. It is ordered that the petition for writ of

mandamus is dismissed for want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell